Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00310-CR

                                  Antonio DOMINGUEZ,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                  From the County Court at Law No. 9, Bexar County, Texas
                                  Trial Court No. 391724
                         Honorable Walden Shelton, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED August 27, 2014.


                                              _____________________________
                                              Karen Angelini, Justice